Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Claims 1-75 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 10, 15, 18, 21, 34, 43, 51, 63, and 67 are amended
	- claims 68-75 are new
	- claims 2-3, 9, 20, 30-33, 35-36, 42, and 53 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 08/30/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding Claims 7, 9, 19, and 67 previously rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Velev, in view of Aghili, Fox, and further in view of Yamagishi, the Applicant’s argument, see Applicant Arguments/Remarks Made in an Amendment “Additionally, claims 7, 9, 10, and 67 overcome the rejection and references of record, as found by the Board, and therefore, claims 7, 9, 19, and 67 are patentable. Applicant hereby traverses the rejections of the remaining claims and requests reconsideration and withdrawal in light of the amendments and remarks contained herein.” on pages 20-21, filed on 08/30/2021, have been fully considered but are moot, because the new ground of rejection in instant Office action does not rely only on the references Velev, Aghili, and Fox applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments. See section Claim Rejections - 35 USC § 103 below, for complete details. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29 and 62 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claims 29 and 62 recite the limitation “an estimated duration”. The omitted element is: an estimated duration of what? The Examiner suggests that limitation be modified as such to overcome this 112 (b) rejection: “an estimated duration for the mobility level“. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4-6, 10-19, 23-28, 34, 37-39, 43-52, 56-61, and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Velev et al. US Pub 2014/0016614 (hereinafter Velev), in view of Aghili et al. US Pub 2013/0100895 (hereinafter “Aghili”), Fox et al. US Pub 2012/0129517 (hereinafter “Fox”), and further in view of Ogawa US Pub 2004/0147264 (hereinafter “Ogawa”).
Regarding claim 1 (Currently Amended)
Velev discloses a method of wireless communication (“a method for performing a handover of a mobile node” [0001]), comprising: determining, by a user equipment (UE), UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the UE (The environmental status information is generated by a variety of non-RF sensors through the MTC applications and MT SMS (“Some MTC applications are for example: Health (Monitoring vital signs, Remote diagnostics, Web Access Telemedicine point). Remote Maintenance/Control (Sensors, Lighting, Pumps, Valves, Elevator control). Metering (e.g. Power, Gas, Water, Heating, Grid Control)” [0176-0182]). These environmental status information (MT SMS) are being piggybacked into NAS control message  (“transmission MTC feature”, “NAS message”, “Informational Element” [0488]) and see also “NAS EMM message”, “MTS SMS” [0664]);
generating a control message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]; and furthermore “Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.)” [0011]) comprising the UE environmental status information (as afore-mentioned above);
wherein the control message comprises a radio resource control (RRC) message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]), the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message (“Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.” [0011]),
transmitting the control message to a base station (i.e. “eNB”) in communication with the UE via a connection (i.e. “RRC connection”) with the UE (“In order to transfer to CONNECTED state, the UE firstly needs to establish a Radio Resource Control (RRC) connection to the eNB over the Uu interface.  During the RRC connection establishment the UE and eNB get synchronized and establish the Signalling Radio Bearers (SRB) and Data Radio Bearers (DRBs) that can be used for the transport of the NAS messages and uplink and downlink data.” [0018]),

In an analogous art, Aghili discloses a UE (i.e. “WTRU 610” in Fig. 6A) using MTC devices to collect UE environmental status information and generate the NAS message (e.g. attach message) comprises a location area update (“As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604.  If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606.  In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that it may use the Attach/TAU/RAU/temporary mobile subscriber identity (TMSI) Reallocation Complete message(s) to send MTC related data.” [0071]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Aghili’s method for providing a proximity service in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environmental status information.
Velev and Aghili do not specifically teach wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network.
	In an analogous art, Fox discloses wherein the UE environmental status information (The UE environmental status information is generated by a variety of non-RF sensors “The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.  The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]; “temperature sensor” [0098]; “audio sensor” [0099]; “image sensor” [0100]; [0493]) relates to managing the connection (managing UE mobility “Information obtained from the mobile terminals or network measurements  of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density” [0484]; managing UE connectivity to access node or gateway “For example, if the destination access node is heavily loaded and is congested, or has a lower capability then the source access node, or the mobile terminal is determined to be very mobile, it may be advantageous to transfer functions to the gateway.  Functions are reallocated from the access node to the gateway by, for example, a Serving Radio Network Subsystem (SRNS) relocation between the RNC function 712 of the access node and the gateway.” [0279]; managing trade-off between quality and bandwidth “The compression techniques/CODECs may range from a relatively low compression technique, which provides high quality voice reproduction but requires a large bandwidth, to a much higher compression technique which provides reduced voice quality and which requires a much lower bandwidth.” [0290]) with the UE (e.g. “element 1414” in Fig. 19) by an associated wireless communication network (i.e. “Core Network” in Fig. 19); 
and receiving, in response to the control message (“The on-terminal application 1224 of the terminal 1215 controls the transmission of data from the store 1236 via the radio access network to the platform 700.  The data in this store 1236 is obtained from the sensors 1230, 1232 and 1234 under control of the on-terminal application 1224.” [0560]), an instruction for managing the connection (“Based on the various information provided to the data receiving and forwarding application 1210, the application controls 1210 the operation of the on-terminal application 1224 on the terminal 1215.” [0562]; Fig. 21), wherein the instruction is based at least in part on the UE environmental status information (“The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to prioritise data from particular ones of the sensors 1230, 1232 and 1234.  For example, the data receiving and forwarding application 1210 may request that the on-terminal application 1224 transmits images from the visible light camera 1230 during day light hours and from the infra red camera 1232 during night time (or in other special circumstances).  The frequency with which data sensors is transmitted may be controlled by the application 1212 sending an appropriate control command to the on-terminal application 1224.  The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to control how frequently outputs from the sensors 1230, 1232 and 1234 are stored in the store 1236 of the terminal 1215.  The data receiving and forwarding application 1210 may instruct the on-terminal application 1224 to vary the quality and compression of data from the sensors 1230, 1232 and 1234 stored in the store 1236.  As mentioned above, generally the store 1236 may store higher resolution and uncompressed data from the sensors 1230, 1232 and 1234.  This is generally advantageous, even if the on-terminal application 1224 is instructed by the data receiving and forwarding application 1210 to transmit the data in a lower resolution or more compressed form, because, at a later time, it may be determined that such data is significant, and it may then be re-transmitted in a higher resolution, uncompress form for more detailed analysis.” [0567]; [0564]; Fig. 22).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Fox’s mobile device equipped with non-RF sensors, in order to effectively manage the connection between UE and network based on UE environmental status information.
Velev, Aghili, and Fox do not specifically teach wherein the transmitting is performed in response to detecting a change in the UE environmental status information.
In an analogous art, Ogawa discloses wherein the transmitting (i.e. “the periodic report from the mobile station to the base station control apparatus”) is performed in response to detecting the change (i.e. the transmitting of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) in the UE environmental status information (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili and Fox, to include Ogawa’s method of performing handover control of a wireless mobile device, in order to effectively manage the connection between UE and network based on UE mobility status (Ogawa [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ogawa’s method of performing handover control of a wireless mobile device into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, 
Aghili further discloses wherein the NAS message (e.g. attach message) further comprises at least one of attach, tracking area update, or routing area update (“As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604.  If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606.  In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that it may use the Attach/TAU/RAU/temporary mobile subscriber identity (TMSI) Reallocation Complete message(s) to send MTC related data.” [0071]).

Regarding claim 5
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 4, wherein the network entity comprises one of:
Velev further discloses a mobility management entity (MME) (“MME” [0008] and see also Fig. 3); and 
a serving general packet radio service (GPRS) (“The generated state information on the data connection is transmitted during the handover from a mobility management entity of the first network to a Serving GPRS Support Node of the second network.” [0242]) service node (SGSN) (Fig. 12B).
Fox further discloses a serving general packet radio service (GPRS) (“SGSN (Serving GPRS Support Node)” [0158]).

Regarding claim 6
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, 
Fox further discloses wherein the UE environmental status information relates to a mobility level of the UE (“The historic mobility of the mobile terminal (speed, connection, distance travelled etc.).” [0254]; [0258]; [0260]).

Regarding claim 10 (Currently Amended)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, 
Velev further discloses further comprising: delaying the transmitting (see [0277]) when the change is detected within a predetermined time period from transmitting a previous control message (“An additional embodiment of this invention deals with the scenario of an UE having multiple MTC Applications, where at least one of the MTC Applications is delay tolerant.  "Delay tolerant" means that the UE may have data for transmission, but a delay in the transmission of the data is not critical.  A reason to delay the transmission could be to save radio resources and power consumption and transmit the delay tolerant data when the connection to the network is triggered by other applications or scheduled TAU procedure.  The UE could then send the UL data for the delay tolerant MTC Application when transiting from IDLE to ACTIVE state.” [0608]).

Regarding claim 11
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, further comprising: 
Velev further discloses determining, by the UE, application information available from at least one user application operable on the UE (e.g. GPS application), wherein the UE environmental status information is further determined (e.g. vehicle navigation mapping application using the location information obtained from the GPS application) based, at least in part, on the application information.
Fox further discloses determining, by the UE, application information available from at least one user application operable on the UE (“The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.” [0097]), wherein the UE environmental status information is further determined based, at least in part, on the application information (“The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]).

Regarding claim 12
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, wherein the determining the UE environmental status information comprises: 
Fox further discloses selecting the UE environmental status information from a predetermined set of UE environmental statuses (“Information about the preferences of a mobile terminal user may be obtained from the core network by the platform 700.” [0519]), wherein the selecting is based on input from the at least one non-RF sensor (The UE environmental status information is generated by a variety of non-RF sensors “The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.  The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]; “temperature sensor” [0098]; “audio sensor” [0099]; “image sensor” [0100]; [0493]).

Regarding claim 13
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 12, 
Fox further discloses wherein the predetermined set (“Information about the preferences of a mobile terminal user may be obtained from the core network by the platform 700.” [0519]) of UE environmental statuses comprises: in transit status; in vehicle status; outdoors status and indoor status (“Information obtained from the mobile terminals or network measurements of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density; these can be used in conjunction with customer information known by the network (e.g., subscription type, terminal type, ARPU, demographics, historic usage characteristics) for controlling external resources, such as street furniture, including street lights, display signs and CCTV cameras--because, the presence of specific mobile terminals at a particular location is indicative of the presence of a person (and possibly an associated device) at the location.  This potentially allows street furniture to be controlled in dependence upon the presence of a mobile terminal at a particular location.” [0484]; also (“Generally speaking, the radio measurements performed by the platform 700 and the moving devices 1412, 1414 are used by the application 1410 to build an underlying trend of control such that a moving vehicle 1412 can active/illuminate street light(s) 1416 based on the device 1412 speed and direction.  In addition, fast moving device(s) 1412 can control side road signs/panels 1418 font and its contents.” [0496]).

Regarding claim 14
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 13, 
Fox further discloses wherein the predetermined set of UE environmental statuses further comprises at least one of: at work status; at home status (“Information obtained from the mobile terminals or network measurements of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density; these can be used in conjunction with customer information known by the network (e.g., subscription type, terminal type, ARPU, demographics, historic usage characteristics) for controlling external resources, such as street furniture, including street lights, display signs and CCTV cameras--because, the presence of specific mobile terminals at a particular location is indicative of the presence of a person (and possibly an associated device) at the location.  This potentially allows street furniture to be controlled in dependence upon the presence of a mobile terminal at a particular location.” [0484])
amount of data traffic (“The data traffic may also be optimised according to the subscription of the user of the mobile terminal available radio resource, mobile terminal capability, and/or for the class of the terminal (e.g., access technologies used).  This optimisation allows bandwidth usage to be balanced with customer experience.  The subscriber information may include information about the price plan of the user of the mobile terminal.  The mobile network operator may track the type of application used by the user, the total data usage of the user, and may differentially target radio resources the highest data value stream of users.” [0285]); and 
UE state (“As mentioned above, mobile terminals have an idle state and an active/connected state.” [0512]).

Regarding claim 15 (Currently Amended)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, 
Fox further discloses maintaining the connection with the wireless communication network when the connection is managed (“Based on the various information provided to the data receiving and forwarding application 1210, the application controls 1210 the operation of the on-terminal application 1224 on the terminal 1215.” [0562]; Fig. 21) based at least in part of the UE environmental status information (“The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to prioritise data from particular ones of the sensors 1230, 1232 and 1234.  For example, the data receiving and forwarding application 1210 may request that the on-terminal application 1224 transmits images from the visible light camera 1230 during day light hours and from the infra red camera 1232 during night time (or in other special circumstances).  The frequency with which data sensors is transmitted may be controlled by the application 1212 sending an appropriate control command to the on-terminal application 1224.  The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to control how frequently outputs from the sensors 1230, 1232 and 1234 are stored in the store 1236 of the terminal 1215.  The data receiving and forwarding application 1210 may instruct the on-terminal application 1224 to vary the quality and compression of data from the sensors 1230, 1232 and 1234 stored in the store 1236.  As mentioned above, generally the store 1236 may store higher resolution and uncompressed data from the sensors 1230, 1232 and 1234.  This is generally advantageous, even if the on-terminal application 1224 is instructed by the data receiving and forwarding application 1210 to transmit the data in a lower resolution or more compressed form, because, at a later time, it may be determined that such data is significant, and it may then be re-transmitted in a higher resolution, uncompress form for more detailed analysis.” [0567]: Fig. 22).

Regarding claim 16
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 15, wherein receiving the instruction includes one of: 
Velev further discloses receiving registration timing from the base station based at least in part on the UE environmental status information, wherein the registration timing defines a frequency at which the UE registers with an associated network (“The dependency between 2G/3G and EPC is minimized at the cost of ISR-specific node and interface functionality.  The idea behind ISR feature is that UE can be registered in UTRAN/GERAN RA at the same time it is registered in an E-UTRAN TA or list of TAs.  The UE keeps the two registrations in parallel and runs periodic timers for both registrations independently.  Similarly, the network keeps the two registrations in parallel, also ensuring that the UE can be paged in both the RA and the TAs it is registered in.” [0100] and also [0676]); and
receiving instructions based at least in part on the UE environmental status information from the base station (i.e. “source eNodeB”) to offload data traffic to the second base station while maintaining connection with the base station (Fig. 29 and see also [0657]); receiving a paging area parameter from the base station defining a paging area for the UE based at least in part on the UE environmental status information (“For normal service, the end user device 110 can camp on a suitable cell, tune to that cell's control channel(s) so that the UE can receive system information from the PLMN while receiving registration area information from the PLMN (e.g., tracking area information) and receiving other AS and NAS Information; and if registered: receiving paging and notification messages from the PLMN and initiating transfer to a connected mode.” [0028]); receiving a parameter for discontinuous reception from the base station (“At other times, the UE may apply DRX (Discontinued Reception), meaning that it can switch off its receiver to preserve batter power.” [0038]) based at least in part on the UE environmental status information (as afore-mentioned in claim 1 discussion), receiving a handover instruction based at least in part on the UE environmental status information (as afore-mentioned in claim 1 discussion) from the base station to hand over to a second base station (“handover procedure of a mobile node from a first network served by the mobility management entity to a second network” [0247]).

Regarding claim 17
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 16, 
Fox further discloses wherein the second base station comprises one of: a wireless local area network (WLAN) base station, a small cell base station, or a combination thereof (“The Femto 2 would typically be configured to serve a Wireless Local Area Network (WLAN) located in a home or office, in addition to GSM/UMTS/LTE networks.  The WLAN could belong to the subscriber of the mobile terminal, or be an independently operated WLAN.” [0157]).

Regarding claim 18 (Currently Amended)
Velev discloses a method of wireless communication (“a method for performing a handover of a mobile node” [0001]), comprising: 
receiving, by a network entity (e.g. eNodeB) of a wireless communication network via a connection with the UE (see Fig. 1, “LTE-Uu” link), a control message (i.e. “RRC”) from the associated UE (“In order to send the initial non-access stratum message, the user equipment first establishes a Radio Resource Control (RRC) connection to the eNodeB over the air interface (Uu interface).  During the RRC connection establishment the user equipment and eNodeB get synchronized and establish the Signalling Radio Bearers (SRB) that can be used for the transport of the non-access stratum messages.” [0013]  Fig. 5), wherein the control message comprises UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the associated UE (as afore-mentioned in claim 1 discussion);
wherein the control message comprises a radio resource control (RRC) message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]), the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message (“Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.” [0011]),
wherein the receiving is performed in response to one or more of: connection establishment to register by the associated UE to the network entity (“The transmission of an SMS, when the UE is registered with the SGSN via the GERAN (also called 2G) or via UTRAN (also called 3G) can be performed in two different ways, generally; either in the PS domain (i.e. SMS over Gd interface) or in the CS domain (i.e. SMS over D interface and via the MSC entity).  FIGS. 25-28 illustrate in general the various routes possible for SMS delivery, involving the CS domain and/or PS domain.  The particular case where the UE is registered to the SGSN via GERAN and UTRAN is depicted in FIGS. 27 and 28.” [0063]; [0088]).
Velev does not specifically teach the NAS message comprises a location area update directed to a network entity of the wireless communication network.
In an analogous art, Aghili discloses a UE (i.e. “WTRU 610” in Fig. 6A) using MTC devices to collect UE environmental status information and generate the NAS message (e.g. attach message) comprises a location area update (“As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604.  If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606.  In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that it may use the Attach/TAU/RAU/temporary mobile subscriber identity (TMSI) Reallocation Complete message(s) to send MTC related data.” [0071]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Aghili’s method for providing a proximity service in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environmental status information.
Velev and Aghili do not specifically teach wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network.
	In an analogous art, Fox discloses wherein the UE environmental status information (The UE environmental status information is generated by a variety of non-RF sensors “The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.  The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]; “temperature sensor” [0098]; “audio sensor” [0099]; “image sensor” [0100]; [0493]) relates to managing the connection (managing UE mobility “Information obtained from the mobile terminals or network measurements  of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density” [0484]; managing UE connectivity to access node or gateway “For example, if the destination access node is heavily loaded and is congested, or has a lower capability then the source access node, or the mobile terminal is determined to be very mobile, it may be advantageous to transfer functions to the gateway.  Functions are reallocated from the access node to the gateway by, for example, a Serving Radio Network Subsystem (SRNS) relocation between the RNC function 712 of the access node and the gateway.” [0279]; managing trade-off between quality and bandwidth “The compression techniques/CODECs may range from a relatively low compression technique, which provides high quality voice reproduction but requires a large bandwidth, to a much higher compression technique which provides reduced voice quality and which requires a much lower bandwidth.” [0290]) with the UE (e.g. “element 1414” in Fig. 19) by an associated wireless communication network (i.e. “Core Network” in Fig. 19); 
and transmitting, to the UE in response to the control message (“The on-terminal application 1224 of the terminal 1215 controls the transmission of data from the store 1236 via the radio access network to the platform 700.  The data in this store 1236 is obtained from the sensors 1230, 1232 and 1234 under control of the on-terminal application 1224.” [0560]), an instruction for managing the connection (“Based on the various information provided to the data receiving and forwarding application 1210, the application controls 1210 the operation of the on-terminal application 1224 on the terminal 1215.” [0562]; Fig. 21), wherein the instruction is based at least in part on the UE environmental status information (“The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to prioritise data from particular ones of the sensors 1230, 1232 and 1234.  For example, the data receiving and forwarding application 1210 may request that the on-terminal application 1224 transmits images from the visible light camera 1230 during day light hours and from the infra red camera 1232 during night time (or in other special circumstances).  The frequency with which data sensors is transmitted may be controlled by the application 1212 sending an appropriate control command to the on-terminal application 1224.  The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to control how frequently outputs from the sensors 1230, 1232 and 1234 are stored in the store 1236 of the terminal 1215.  The data receiving and forwarding application 1210 may instruct the on-terminal application 1224 to vary the quality and compression of data from the sensors 1230, 1232 and 1234 stored in the store 1236.  As mentioned above, generally the store 1236 may store higher resolution and uncompressed data from the sensors 1230, 1232 and 1234.  This is generally advantageous, even if the on-terminal application 1224 is instructed by the data receiving and forwarding application 1210 to transmit the data in a lower resolution or more compressed form, because, at a later time, it may be determined that such data is significant, and it may then be re-transmitted in a higher resolution, uncompress form for more detailed analysis.” [0567]: Fig. 22).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Fox’s mobile device equipped with non-RF sensors, in order to effectively 
Velev, Aghili, and Fox do not specifically teach wherein the receiving is in response to an update to the UE environmental status information by the associated UE.
In an analogous art, Ogawa discloses wherein the receiving by a network entity (i.e. “the periodic report from the mobile station to the base station control apparatus” is in response to an update (i.e. the receiving of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) to the UE environmental status information by the associated UE (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili and Fox, to include Ogawa’s method of performing handover (Ogawa [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ogawa’s method of performing handover control of a wireless mobile device into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 18, 
Velev further discloses further comprising: determining a network policy applicable to the connection based at least in part on the UE environmental status information (“network operator policy” [0184]).
Fox further discloses further comprising: determining a network policy applicable to the connection based at least in part on the UE environmental status information (“Policy Server 9” [0182]; Fig. 1).

Regarding claim 23
The method of claim 18, wherein the UE environmental status information comprises two or more of: 
in transit status; 
in vehicle status; 
outdoors status; and 
indoors status.


Regarding claim 24
The method of claim 23, wherein the UE environmental status information additionally comprises one or more of: 
at work status; 
at home status; 
amount of data traffic; and 
UE state.
The scope and subject matter of method claim 24 is similar to the scope and subject matter as claimed in claim 14. Therefore method claim 24 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 25
The method of claim 18, wherein the network entity comprises one of: a base station; a mobility management entity (MME); and a serving general packet radio service (GPRS) service node (SGSN).
The scope and subject matter of method claim 25 is similar to the scope and subject matter as claimed in claim 5. Therefore method claim 25 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 26
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 25, 
Velev discloses in Fig. 2 and 5 wherein the network entity comprises a second base station (i.e. “eNodeB”), the method further comprising: transmitting the UE environmental status information to one of: the MME and the SGSN, associated with the second base station (“The eNodeBs are also connected by means of the S1 interfaces to the EPC (Evolved Packet Core), more specifically to the MME (Mobility Management Entity) by means of the S1-MME and to the Serving Gateway (SGW) by means of the S1-U. The S1 interfaces support a many-to-many relation between MMEs/Serving Gateways and eNodeBs.” [0006]).

Regarding claim 27
The method of claim 25, wherein the network entity comprises one of: the MME and the SGSN, the method further comprising: 
transmitting the UE environmental status information to a second base station associated with the associated UE.
The scope and subject matter of method claim 27 is similar to the scope and subject matter as claimed in claim 16. Therefore method claim 27 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 28
The method of claim 18, wherein the UE environmental status information is additionally based on application information available from at least one user application of the UE.
The scope and subject matter of method claim 28 is similar to the scope and subject matter as claimed in claim 11. Therefore method claim 28 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 34 (Currently Amended)
Fox discloses in Fig. 22 an apparatus configured for wireless communication, the apparatus (“terminal 1215”) comprising: at least one processor (“application1224”); and a memory (“store 1236”) coupled to the at least one processor, wherein the at least one processor is configured: to determine, by a user equipment (UE), UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the UE (“sensors 1230, 1232, 1234”); to generate a control message comprising the UE environmental status information, wherein the control message comprises a radio resource control (RRC) message, the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message, and the NAS message comprises a location area update directed to a network entity of a wireless communication network;
to transmit the control message to a first base station in communication with the UE via a connection with the UE, wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network (“platform 700”), wherein the configuration of the at least one processor to transmit is performed in response to detecting a change in the UE environmental status information; and to receive, in response to the control message, an instruction for managing the connection, wherein the instruction is based at least in part on the UE environmental status information.
The scope and subject matter of apparatus claim 34 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 34 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 37
The apparatus of claim 34, wherein the NAS message further comprises at least one of attach, tracking area update, or routing area update.


Regarding claim 38
The apparatus of claim 37, wherein the network entity comprises one of: a mobility management entity (MME); and a serving general packet radio service (GPRS) service node (SGSN).
The scope and subject matter of apparatus claim 38 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 38 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 39
The apparatus of claim 34, wherein the UE environmental status information relates to a mobility level of the UE.
The scope and subject matter of apparatus claim 39 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 39 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 43 (Currently Amended)
The apparatus of claim 34, wherein the at least one processor is further configured: to delay the configuration to transmit when the change is detected within a predetermined time period from transmitting a previous control message.


Regarding claim 44
The apparatus of claim 34, wherein the at least one processor is further configured: to determine, by the UE, application information available from at least one user application operable on the UE, wherein the UE environmental status information is further determined based, at least in part, on the application information.
The scope and subject matter of apparatus claim 44 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 44 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 45
The apparatus of claim 34, wherein the configuration of the at least one processor to determine the UE environmental status information comprises configuration: to select the UE environmental status information from a predetermined set of UE environmental statuses, wherein the selection is based on input from the at least one non- RF sensor.
The scope and subject matter of apparatus claim 45 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 45 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Regarding claim 46
The apparatus of claim 45, wherein the predetermined set of UE environmental statuses comprises two or more of: in transit status; in vehicle status; outdoors status; and indoors status.
The scope and subject matter of apparatus claim 46 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 46 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 47
The apparatus of claim 46, wherein the predetermined set of UE environmental statuses further comprises at least one of: at work status; at home status; amount of data traffic; and UE state.
The scope and subject matter of apparatus claim 47 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 47 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 48
The apparatus of claim 34, wherein the at least one processor is further configured: to maintain the connection when the connection is managed by the wireless communication network based at least in part of the UE environmental status information.
The scope and subject matter of apparatus claim 48 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 48 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 49
The apparatus of claim 48 wherein the at least one processor is configured to receive the instruction by being configured to one of: receive a handover instruction based at least in part on the UE environmental status information from the first base station to hand over to a second base station; receive instructions based at least in part on the UE environmental status information from the first base station to offload data traffic to the second base station while maintaining connection with the first base station; receive a paging area parameter from the first base station defining a paging area for the UE based at least in part on the UE environmental status information; receive registration timing from the first base station based at least in part on the UE environmental status information, wherein the registration timing defines a frequency at which the UE registers with an associated network; and receive a parameter for discontinuous reception from the first base station based at least in part on the UE environmental status information.
The scope and subject matter of apparatus claim 49 is drawn to the apparatus of using the corresponding method claimed in claim 16. Therefore apparatus claim 49 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 50
The apparatus of claim 49, wherein the second base station comprises one of: a wireless local area network (WLAN) base station, a small cell base station, or a combination thereof.
The scope and subject matter of apparatus claim 50 is drawn to the apparatus of using the corresponding method claimed in claim 17. Therefore apparatus claim 50 corresponds to method claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Regarding claim 51 (Currently Amended)
An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: to receive, by a network entity of a wireless communication network via a connection of an associated user equipment (UE), a control message from the associated UE, wherein the control message comprises UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the associated UE, wherein the control message comprises a radio resource control (RRC) message, the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message, and the NAS message comprises a location area update directed to a network entity of a wireless communication network, wherein the configuration of the at least one processor to receive is in response to an update to the UE environmental status information by the associated UE; 
to manage the connection of the associated UE with the wireless communication network based at least in part on the UE environmental status information; and to transmit, to the UE in response to the control message, an instruction for managing the connection, wherein the instruction is based at least in part on the UE environmental status information.
The scope and subject matter of apparatus claim 51 is drawn to the apparatus of using the corresponding method claimed in claim 18. Therefore apparatus claim 51 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Regarding claim 52
The apparatus of claim 51, wherein the at least one processor is further configured: to determine a network policy applicable to the connection based at least in part on the UE environmental status information.


Regarding claim 56
The apparatus of claim 51, wherein the UE environmental status information comprises two or more of: in transit status; in vehicle status; outdoors status; and indoors status.
The scope and subject matter of apparatus claim 56 is drawn to the apparatus of using the corresponding method claimed in claim 23. Therefore apparatus claim 56 corresponds to method claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Regarding claim 57
The apparatus of claim 56, wherein the UE environmental status information additionally comprises one or more of: at work status; at home status; amount of data traffic; and UE state.
The scope and subject matter of apparatus claim 57 is drawn to the apparatus of using the corresponding method claimed in claim 24. Therefore apparatus claim 57 corresponds to method claim 24 and is rejected for the same reasons of obviousness as used in claim 24 rejection above.

Regarding claim 58
The apparatus of claim 51, wherein the network entity comprises one of: a base station; a mobility management entity (MME); and a serving general packet radio service (GPRS) service node (SGSN).


Regarding claim 59
The apparatus of claim 58, wherein the network entity comprises a first base station, the at least one processor further configured: to transmit the UE environmental status information to one of: the MME and the SGSN, associated with the first base station.
The scope and subject matter of apparatus claim 59 is drawn to the apparatus of using the corresponding method claimed in claim 26. Therefore apparatus claim 59 corresponds to method claim 26 and is rejected for the same reasons of obviousness as used in claim 26 rejection above.

Regarding claim 60
The apparatus of claim 58, wherein the network entity comprises one of: the MME and the SGSN, the at least one processor is further configured: to transmit the UE environmental status information to the base station associated with the associated UE.
The scope and subject matter of apparatus claim 60 is drawn to the apparatus of using the corresponding method claimed in claim 27. Therefore apparatus claim 60 corresponds to method claim 27 and is rejected for the same reasons of obviousness as used in claim 27 rejection above.

Regarding claim 61
The apparatus of claim 51, wherein the UE environmental status information is additionally based on application information available from at least one user application of the UE.
The scope and subject matter of apparatus claim 61 is drawn to the apparatus of using the corresponding method claimed in claim 28. Therefore apparatus claim 61 corresponds to method claim 28 and is rejected for the same reasons of obviousness as used in claim 28 rejection above.

Regarding claim 63 (Currently Amended)
A method of wireless communication, comprising: compiling user equipment (UE) environmental status information based on input from one or more of: at least one sensor located in the UE and separate from a receiver used for radio communication with a serving base station, and at least one user application stored in a memory and executable by a processor of the UE; generating a control message that includes the environmental status information , wherein the control message comprises a radio resource control (RRC) message, the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message, and the NAS message comprises a location area update directed to a network entity of a wireless communication network;
transmitting the control message to the serving base station via a connection between the UE and the serving base station, wherein the UE environmental status information enables management of the connection with the UE by an associated wireless communication network, wherein the transmitting is performed in response to detecting a change in the UE environmental status information; and 
receiving, in response to the control message, an instruction for managing the connection, wherein the instruction is based at least in part on the UE environmental status information.
.

Claims 7, 29, 40, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Velev, in view of Aghili, Fox, and Ogawa, and further in view of Fong et al. US Pub 2012/0244903 (hereinafter “Fong”).
Regarding claim 7
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 6, 
Velev, Aghili, Fox, and Ogawa do not specifically teach wherein the UE environmental status information comprises an estimated duration for the mobility level.
In an analogous art, Fong discloses wherein the UE environmental status information (“parameters which indicate the level of UE mobility (e.g. low, medium or high) to which the measurement reporting criteria apply.” [0121] and furthermore “the different measurement reporting criteria may comprise one or more of the group consisting of: a parameter relating to one of a Reference Signal Received Power (RSRP) threshold and a Reference Signal Received Quality (RSRQ) threshold, a filter coefficient value relating to one of a RSRP measurement and an RSRQ measurement, a cell type, a closed subscriber group (CSG) cell type, and an indication of a level of UE mobility.” [0244]) comprises an estimated duration for the mobility level (“In addition, since the coverage area of a CSG/hybrid cell is typically much smaller than that of a macro cell, a high mobility state UE may move across multiple CSG/hybrid cells within a short duration.” [0120]). Since a high mobility level is associated with a short duration, one skilled in the art can also estimate that a low mobility level is therefore associated with a long duration.)
(Fong [0106]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fong’s method for mobility in a wireless network into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29
The method of claim 18, wherein the UE environmental status information comprises an estimated duration.
The scope and subject matter of method claim 29 is similar to the scope and subject matter as claimed in claim 7. Therefore method claim 29 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 40
The apparatus of claim 39, wherein the UE environmental status information comprises an estimated duration for the mobility level.
The scope and subject matter of apparatus claim 40 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 40 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 62
The apparatus of claim 51, wherein the UE environmental status information comprises an estimated duration.
The scope and subject matter of apparatus claim 62 is drawn to the apparatus of using the corresponding method claimed in claim 29. Therefore apparatus claim 62 corresponds to method claim 29 and is rejected for the same reasons of obviousness as used in claim 29 rejection above.

Claims 8 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Velev, in view of Aghili, Fox, and Ogawa, and further in view of Alameh et al. US Pub 2011/0273378 (hereinafter “Alameh”).
Regarding claim 8
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, 
Velev further discloses wherein the at least one non-RF sensor is selected from the group comprising 
a heart rate monitor (“Health (Monitoring vital signs, Remote diagnostics, Web Access Telemedicine point)” [0180]); 
a humidity detector (“Remote Maintenance/Control (Sensors, Lighting, Pumps, Valves, Elevator control)” [0181]); 
a photodetector (“Security (e.g. Alarm Systems, Backup for landline, Access Control, Car/Driver security)” [0177]); 
a charging indicator (“Tracking & Tracing (e.g. Fleet Management, Order Management, Pay as you drive, Road Tolling, Traffic information)” [0178]);
Fox further discloses a global positioning system (GPS) receiver (“GPS receiver” [0079]); a camera (“camera” [0104]); an accelerometer (“accelerometer” [0741]).

In an analogous art, Alameh further discloses wherein the at least one non-RF sensor is selected from the group comprising a thermometer, an altimeter, a barometer, a gyroscope; a microphone (“Also for example; depending upon the embodiment, the other sensors 231 can include other types of sensors, such as a darkness/brightness sensor, a vibration sensor, an audio sensor, a location sensor or circuit, a Global Positioning System (GPS) receiver or sensor, a compass, a triangulation receiver, an accelerometer, a gravitometer, a tilt sensor, a gyroscope, a compass, or any other information collecting device that can identify a current location or orientation of the mobile device 102.  Although a camera (or other image sensor) was mentioned above as potentially being one of the input sensors 210, such device can also be one of the other sensors 231.” [0012] and furthermore “Likewise, by example, the input devices 210 can include a visual input device 222 such as an optical sensor (for example, a camera), an audio input device 224 such as a microphone, and a mechanical input device 226 such as a flip sensor, keyboard, keypad, selection button, touch pad, touchscreen, capacitive sensor, motion sensor, and switch.” [0023])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Ogawa, to include Alameh’s mobile device equipped with non-RF sensors in order to effectively manage the connection between UE and network based on UE environmental status information (“The operational conditions or context of a mobile device can be of interest for a variety of reasons.  Yet, despite the number of different types of input devices/sensors that are already implemented in conventional mobile devices, there still remain a variety of operational conditions that cannot be easily detected, or detected at all, by way of such existing input devices/sensors.  Indeed, the use of conventional input devices/sensors can be impeded by particular circumstances so as to preclude accurate determinations regarding certain types of operational conditions. Therefore, for the above reasons, it would be advantageous if mobile device(s) could be developed that had improved capabilities in terms of detecting one or more mobile device operational conditions.” Alameh [0003-0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Alameh’s mobile device equipped with non-RF sensors into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 41
The apparatus of claim 34, wherein the at least one non-RF sensor is selected from the group comprising: an accelerometer; a gyroscope; a global positioning system (GPS) receiver; a thermometer; a camera; a microphone; an altimeter; a heart rate monitor; a humidity detector; a photodetector; a charging indicator; and a barometer.
The scope and subject matter of apparatus claim 41 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 41 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 21, 22, 54, 55, and 64-66 rejected under 35 U.S.C. 103(a) as being unpatentable over Velev, in view of Aghili, Fox, and Ogawa, and further in view of Han et al. US Pub 2012/0122515 (hereinafter “Han”).
Regarding claim 21 (Currently Amended)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 18, wherein managing the connection comprises one or more of: 
Velev also discloses determining a paging area for the associated UE; determining how often to require the associated UE to register for paging (“paging”, “register” [0068], [0696]); and 
determining a discontinuous reception setting for the associated UE, wherein the method further comprises: transmitting a connection management signal to the associated UE in response to the determining (“At other times, the UE may apply DRX (Discontinued Reception), meaning that it can switch off its receiver to preserve batter power.” [0038]), determining whether to offload data traffic of the associated UE from the network entity to a first base station (Fig. 29 and see also [0657]);
Velev, Aghili, Fox, and Ogawa do not specifically teach that determining whether to maintain connection with the associated UE when the associated UE is within a coverage area of the first base station; determining whether to handover the associated UE to the first base station; determining whether to maintain connection with the associated UE and direct the associated UE to transmit data traffic through the first base station.
In an analogous art, Han discloses determining whether to offload data traffic of the associated UE from the network entity to a first base station; determining whether to maintain connection with the associated UE when the associated UE is within a coverage area of the first base station; determining whether to handover the associated UE to the first base station; determining whether to maintain connection with the associated UE and direct the associated UE to transmit data traffic through the first base station (“The UE 170 moving at low speed is highly likely to be located in a micro cell represented by reference numeral 130 for a considerable time, so it is preferable that the micro cell 130, rather than the macro cell 100, is a serving cell for the UE 170.  However, the UE 180 moving at high speed will be located in its current micro cell 120 for a short period of time.  Due to this high speed movement, if the micro cell 120 is determined as a serving cell for the UE 180, a handover procedure may frequently occur.  Thus, it would be more efficient for the macro cell 100, rather than the micro cell 120, to be a serving cell for the UE 180.  In other words, the efficiency of the system may be improved by determining the cell providing a service to a UE, based on the moving speed of the UE.” [0009]; 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Ogawa, to include Han’s method for communicating with base station based on moving speed of UE in order to improve performance of a wireless network comprising of multiple base stations and multiple UEs “In accordance with one aspect of the present invention, there is provided a method for performing communication with a network by a UE based on its speed information in the network in which at least one portion includes at least one micro cell overlapping at least one macro cell.  The method includes measuring by the UE its moving speed, and performing at least one of feedback, measurement report, random access and UE capability report to the network taking into account the measurement result." Han [0012]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Han’s method for communicating with base station based on moving speed of UE into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
The method of claim 21, wherein the first base station comprises one of: a wireless local area network (WLAN) base station, a small cell base station, or a combination thereof.
The scope and subject matter of method claim 22 is similar to the scope and subject matter as claimed in claim 17. Therefore method claim 22 corresponds to method claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Regarding claim 54
The apparatus of claim 51, wherein configuration of the at least one processor to manage the connection comprises configuration to one or more of: determine whether to offload data traffic of the associated UE from the network entity to a second base station; determine whether to maintain connection with the associated UE when the associated UE is within a coverage area of the second base station; determine whether to handover the associated UE to the second base station; determine whether to maintain connection with the associated UE and direct the associated UE to transmit data traffic through the second base station; determine a paging area for the associated UE; determine how often to require the associated UE to register for paging; and determine a discontinuous reception setting for the associate UE, wherein the at least one processor is further configured: transmit a connection management signal to the associated UE in response to the determination.
The scope and subject matter of apparatus claim 54 is drawn to the apparatus of using the corresponding method claimed in claim 21. Therefore apparatus claim 54 corresponds to method claim 21 and is rejected for the same reasons of obviousness as used in claim 21 rejection above.

Regarding claim 55
The apparatus of claim 54, wherein the second base station comprises one of: a wireless local area network (WLAN) base station, a small cell base station, or a combination thereof.
The scope and subject matter of apparatus claim 55 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 55 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 64
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 63, wherein the associated wireless communication network is configured to respond to the UE environmental status information by:
Fox discloses a change in UE mobility is a change in UE environmental status (“The historic mobility of the mobile terminal (speed, connection, distance travelled etc.).” [0254]; [0258]; [0260]). Fox also discloses handover criteria based on UE mobility to activating booster cells for Wi-Fi offloading (“The alarm may trigger the controller to modify the cell reselection and/or handover criteria to change the mobility and selection process to preference another network technology or frequency layer.  The terminal may be informed through system information or through the inability to connect to the operator network that it cannot use the network, and the terminal may be configured to automatically change the handover/reselection parameters to prefer different network technology (e.g., switching from 3G to 2G, 3G to Wifi, or 3G to Ethernet), or frequency layer or network operator.” [0057]). 
Fox further discloses controlling simultaneous communication with the macro layer and the small cell layer using multi-flow techniques; or combinations thereof (see simultaneous connections between “Node B” and “Femto Cell” to SGSN in Figs. 1 and 2).

In an analogous art, Han discloses establishing a UE-specific handover preference (i.e. consider UE mobility as mentioned in Fox’s teaching) between a small cell layer (i.e. “micro cell 130” in Fig. 1) and a macro layer (i.e. “macro cell 100” in Fig. 1) in a heterogeneous environment (“The UE 170 moving at low speed is highly likely to be located in a micro cell represented by reference numeral 130 for a considerable time, so it is preferable that the micro cell 130, rather than the macro cell 100, is a serving cell for the UE 170.  However, the UE 180 moving at high speed will be located in its current micro cell 120 for a short period of time.  Due to this high speed movement, if the micro cell 120 is determined as a serving cell for the UE 180, a handover procedure may frequently occur.  Thus, it would be more efficient for the macro cell 100, rather than the micro cell 120, to be a serving cell for the UE 180.  In other words, the efficiency of the system may be improved by determining the cell providing a service to a UE, based on the moving speed of the UE.” [0009]);

Regarding claim 65
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, wherein the associated wireless communication network is configured to respond to the UE environmental status information by:
Fox discloses a change in UE mobility is a change in UE environmental status (“The historic mobility of the mobile terminal (speed, connection, distance travelled etc.).” [0254]; [0258]; [0260]). Fox also discloses handover criteria based on UE mobility to activating booster cells for Wi-Fi offloading (“The alarm may trigger the controller to modify the cell reselection and/or handover criteria to change the mobility and selection process to preference another network technology or frequency layer.  The terminal may be informed through system information or through the inability to connect to the operator network that it cannot use the network, and the terminal may be configured to automatically change the handover/reselection parameters to prefer different network technology (e.g., switching from 3G to 2G, 3G to Wifi, or 3G to Ethernet), or frequency layer or network operator.” [0057]). 
Fox further discloses controlling simultaneous communication with the macro layer and the small cell layer using multi-flow techniques; or combinations thereof (see simultaneous connections between “Node B” and “Femto Cell” to SGSN in Figs. 1 and 2).
Velev, Aghili, Fox, and Yamagishi do not specifically teach that establishing a UE-specific handover preference between a small cell layer and a macro layer in a heterogeneous environment. 
In an analogous art, Han discloses establishing a UE-specific handover preference (i.e. consider UE mobility as mentioned in Fox’s teaching) between a small cell layer (i.e. “micro cell 130” in Fig. 1) and a macro layer (i.e. “macro cell 100” in Fig. 1) in a heterogeneous environment (“The UE 170 moving at low speed is highly likely to be located in a micro cell represented by reference numeral 130 for a considerable time, so it is preferable that the micro cell 130, rather than the macro cell 100, is a serving cell for the UE 170.  However, the UE 180 moving at high speed will be located in its current micro cell 120 for a short period of time.  Due to this high speed movement, if the micro cell 120 is determined as a serving cell for the UE 180, a handover procedure may frequently occur.  Thus, it would be more efficient for the macro cell 100, rather than the micro cell 120, to be a serving cell for the UE 180.  In other words, the efficiency of the system may be improved by determining the cell providing a service to a UE, based on the moving speed of the UE.” [0009]);

Regarding claim 66
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 18, wherein managing the connection of the associated UE includes responding to the UE environmental status information by:
Fox discloses a change in UE mobility is a change in UE environmental status (“The historic mobility of the mobile terminal (speed, connection, distance travelled etc.).” [0254]; [0258]; [0260]). Fox also discloses handover criteria based on UE mobility to activating booster cells for Wi-Fi offloading (“The alarm may trigger the controller to modify the cell reselection and/or handover criteria to change the mobility and selection process to preference another network technology or frequency layer.  The terminal may be informed through system information or through the inability to connect to the operator network that it cannot use the network, and the terminal may be configured to automatically change the handover/reselection parameters to prefer different network technology (e.g., switching from 3G to 2G, 3G to Wifi, or 3G to Ethernet), or frequency layer or network operator.” [0057]). 
Fox further discloses controlling simultaneous communication with the macro layer and the small cell layer using multi-flow techniques; or combinations thereof (see simultaneous connections between “Node B” and “Femto Cell” to SGSN in Figs. 1 and 2).
Velev, Aghili, Fox, and Yamagishi do not specifically teach that establishing a UE-specific handover preference between a small cell layer and a macro layer in a heterogeneous environment. 
In an analogous art, Han discloses establishing a UE-specific handover preference (i.e. consider UE mobility as mentioned in Fox’s teaching) between a small cell layer (i.e. “micro cell 130” in Fig. 1) and a macro layer (i.e. “macro cell 100” in Fig. 1) in a heterogeneous environment (“The UE 170 moving at low speed is highly likely to be located in a micro cell represented by reference numeral 130 for a considerable time, so it is preferable that the micro cell 130, rather than the macro cell 100, is a serving cell for the UE 170.  However, the UE 180 moving at high speed will be located in its current micro cell 120 for a short period of time.  Due to this high speed movement, if the micro cell 120 is determined as a serving cell for the UE 180, a handover procedure may frequently occur.  Thus, it would be more efficient for the macro cell 100, rather than the micro cell 120, to be a serving cell for the UE 180.  In other words, the efficiency of the system may be improved by determining the cell providing a service to a UE, based on the moving speed of the UE.” [0009]);

Claim 67-69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Velev, in view of Aghili, Fox, and Ogawa, and further in view of Jung et al. US Pub 2015/0024775 (hereinafter “Jung”).
Regarding claim 67 (Currently Amended)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1,
Velev, Aghili, Fox, and Ogawa do not specifically teach wherein the transmitting is also performed in response to an expiration of a timer associated with the UE environmental status information, wherein the timer is a lifespan timer associated with the UE environmental status information, and wherein, when the lifespan timer expires without the UE detecting the change in the UE environmental status information, a new UE environmental status information is determined by taking new readings in response to expiration of the lifespan timer.
In an analogous art, Jung discloses wherein the transmitting is also performed in response to an expiration of a timer (i.e. “prohibit timer”) associated with the UE environmental status information (e.g. “positioning status”), wherein the timer (i.e. “prohibit timer”) is a lifespan timer associated with the UE environmental status information (“a prohibit timer that has been set at a specific time interval and that is required to be satisfied when reporting the positioning status to the network, wherein the prohibit timer is started when sending the positioning status report message.” [0015] and furthermore “Meanwhile, UE may stop the report of a positioning status if a corresponding configuration is no longer valid after receiving a positioning status report configuration message from a network.” [0252]), and wherein, when the lifespan timer expires without the UE detecting the change in the UE environmental status information (“The method may further include sending the positioning status report message, including the changed positioning status, after checking whether or not the change in the positioning status is present if whether or not the change in the positioning status is present is checked after the expiration of the prohibit timer.” [0017]), a new UE environmental status information is determined by taking new readings in response to expiration of the lifespan timer (“When the prohibit timer expires, the UE sends a positioning status report message to the network.  In this case, if a positioning status is not reported more than once due to the operation of the prohibit timer, the UE may send a positioning status message, including information related to a change in the positioning status that has been most recently checked, to the network after the prohibit timer expires.” [0256]; also [0266]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Ogawa, to include Jung’s method of reporting a positioning status in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environment status (Jung [0015-0017]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method of reporting a positioning status in a wireless communication system into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Regarding claim 68 (New)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 1, wherein transmitting the control message is performed further in response to one or more of:
Velev further discloses connection establishment to register by the associated UE to the network entity (“The transmission of an SMS, when the UE is registered with the SGSN via the GERAN (also called 2G) or via UTRAN (also called 3G) can be performed in two different ways, generally; either in the PS domain (i.e. SMS over Gd interface) or in the CS domain (i.e. SMS over D interface and via the MSC entity).  FIGS. 25-28 illustrate in general the various routes possible for SMS delivery, involving the CS domain and/or PS domain.  The particular case where the UE is registered to the SGSN via GERAN and UTRAN is depicted in FIGS. 27 and 28.” [0063]; [0088]).
Velev, Aghili, Fox, and Ogawa do not specifically teach wherein transmitting the control message is performed further in response to one or more of: expiration of a timer associated with the UE environmental status information.
In an analogous art, Jung discloses wherein transmitting the control message is performed further in response to one or more of: expiration of a timer (i.e. “prohibit timer”) associated with the UE environmental status information (“The method may further include sending the positioning status report message, including the changed positioning status, after checking whether or not the change in the positioning status is present if whether or not the change in the positioning status is present is checked after the expiration of the prohibit timer.” [0017]).
(Jung [0015-0017]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method of reporting a positioning status in a wireless communication system into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 69 (New)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 18, wherein receiving the control message is performed further in response to one or more of:
Velev further discloses connection establishment to register by the associated UE to the network entity (“The transmission of an SMS, when the UE is registered with the SGSN via the GERAN (also called 2G) or via UTRAN (also called 3G) can be performed in two different ways, generally; either in the PS domain (i.e. SMS over Gd interface) or in the CS domain (i.e. SMS over D interface and via the MSC entity).  FIGS. 25-28 illustrate in general the various routes possible for SMS delivery, involving the CS domain and/or PS domain.  The particular case where the UE is registered to the SGSN via GERAN and UTRAN is depicted in FIGS. 27 and 28.” [0063]; [0088]).

In an analogous art, Jung discloses wherein receiving the control message is performed further in response to one or more of: expiration of a timer (i.e. “prohibit timer”) associated with the UE environmental status information (“The method may further include sending the positioning status report message, including the changed positioning status, after checking whether or not the change in the positioning status is present if whether or not the change in the positioning status is present is checked after the expiration of the prohibit timer.” [0017]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Ogawa, to include Jung’s method of reporting a positioning status in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environment status (Jung [0015-0017]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method of reporting a positioning status in a wireless communication system into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 70-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Velev, in view of Aghili, Fox, and Ogawa, and further in view of Jung and Fong.
Regarding claim 70 (New)
Velev discloses a method of wireless communication (“a method for performing a handover of a mobile node” [0001]), comprising: determining, by a user equipment (UE), UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the UE (The environmental status information is generated by a variety of non-RF sensors through the MTC applications and MT SMS (“Some MTC applications are for example: Health (Monitoring vital signs, Remote diagnostics, Web Access Telemedicine point). Remote Maintenance/Control (Sensors, Lighting, Pumps, Valves, Elevator control). Metering (e.g. Power, Gas, Water, Heating, Grid Control)” [0176-0182]). These environmental status information (MT SMS) are being piggybacked into NAS control message via RRC connection (“transmission MTC feature”, “NAS message”, “Informational Element” [0488]) and see also “NAS EMM message”, “MTS SMS” [0664]), 
generating a control message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]; and furthermore “Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.)” [0011]) comprising the UE environmental status information (as afore-mentioned above), 
wherein the control message comprises a radio resource control (RRC) message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]), the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message (“Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.” [0011]),
transmitting the control message to a base station (i.e. “eNB”) in communication with the UE via a connection (i.e. “RRC connection”) with the UE (“In order to transfer to CONNECTED state, the UE firstly needs to establish a Radio Resource Control (RRC) connection to the eNB over the Uu interface.  During the RRC connection establishment the UE and eNB get synchronized and establish the Signalling Radio Bearers (SRB) and Data Radio Bearers (DRBs) that can be used for the transport of the NAS messages and uplink and downlink data.” [0018]), 
Velev does not specifically teach the NAS message comprises a location area update directed to a network entity of a wireless communication network.
In an analogous art, Aghili discloses a UE (i.e. “WTRU 610” in Fig. 6A) using MTC devices to collect UE environmental status information and generate the NAS message (e.g. attach message) comprises a location area update (“As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604.  If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606.  In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that it may use the Attach/TAU/RAU/temporary mobile subscriber identity (TMSI) Reallocation Complete message(s) to send MTC related data.” [0071]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover 
Velev and Aghili do not specifically teach wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network.
	In an analogous art, Fox discloses wherein the UE environmental status information (The UE environmental status information is generated by a variety of non-RF sensors “The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.  The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]; “temperature sensor” [0098]; “audio sensor” [0099]; “image sensor” [0100]; [0493]) relates to managing the connection (managing UE mobility “Information obtained from the mobile terminals or network measurements  of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density” [0484]; managing UE connectivity to access node or gateway “For example, if the destination access node is heavily loaded and is congested, or has a lower capability then the source access node, or the mobile terminal is determined to be very mobile, it may be advantageous to transfer functions to the gateway.  Functions are reallocated from the access node to the gateway by, for example, a Serving Radio Network Subsystem (SRNS) relocation between the RNC function 712 of the access node and the gateway.” [0279]; managing trade-off between quality and bandwidth “The compression techniques/CODECs may range from a relatively low compression technique, which provides high quality voice reproduction but requires a large bandwidth, to a much higher compression technique which provides reduced voice quality and which requires a much lower bandwidth.” [0290]) with the UE (e.g. “element 1414” in Fig. 19) by an associated wireless communication network (i.e. “Core Network” in Fig. 19); 
and receiving, in response to the control message (“The on-terminal application 1224 of the terminal 1215 controls the transmission of data from the store 1236 via the radio access network to the platform 700.  The data in this store 1236 is obtained from the sensors 1230, 1232 and 1234 under control of the on-terminal application 1224.” [0560]), an instruction for managing the connection (“Based on the various information provided to the data receiving and forwarding application 1210, the application controls 1210 the operation of the on-terminal application 1224 on the terminal 1215.” [0562]; Fig. 21), wherein the instruction is based at least in part on the UE environmental status information (“The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to prioritise data from particular ones of the sensors 1230, 1232 and 1234.  For example, the data receiving and forwarding application 1210 may request that the on-terminal application 1224 transmits images from the visible light camera 1230 during day light hours and from the infra red camera 1232 during night time (or in other special circumstances).  The frequency with which data sensors is transmitted may be controlled by the application 1212 sending an appropriate control command to the on-terminal application 1224.  The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to control how frequently outputs from the sensors 1230, 1232 and 1234 are stored in the store 1236 of the terminal 1215.  The data receiving and forwarding application 1210 may instruct the on-terminal application 1224 to vary the quality and compression of data from the sensors 1230, 1232 and 1234 stored in the store 1236.  As mentioned above, generally the store 1236 may store higher resolution and uncompressed data from the sensors 1230, 1232 and 1234.  This is generally advantageous, even if the on-terminal application 1224 is instructed by the data receiving and forwarding application 1210 to transmit the data in a lower resolution or more compressed form, because, at a later time, it may be determined that such data is significant, and it may then be re-transmitted in a higher resolution, uncompress form for more detailed analysis.” [0567]; [0564]; Fig. 22).
wherein the transmitting is performed in response to connection establishment to register by the UE to the base station (UE connectivity to access node or gateway “For example, if the destination access node is heavily loaded and is congested, or has a lower capability then the source access node, or the mobile terminal is determined to be very mobile, it may be advantageous to transfer functions to the gateway.  Functions are reallocated from the access node to the gateway by, for example, a Serving Radio Network Subsystem (SRNS) relocation between the RNC function 712 of the access node and the gateway.” [0279]),
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Fox’s mobile device equipped with non-RF sensors, in order to effectively manage the connection between UE and network based on UE environmental status information.
Velev, Aghili, Fox, do not specifically teach wherein the transmitting is performed in response to detecting a change in the UE environmental status information.
Ogawa discloses wherein the transmitting (i.e. “the periodic report from the mobile station to the base station control apparatus”) is performed in response to detecting the change (i.e. the transmitting of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) in the UE environmental status information (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili and Fox, to include Ogawa’s method of performing handover control of a wireless mobile device, in order to effectively manage the connection between UE and network based on UE mobility status (Ogawa [0008]).

In an analogous art, Jung discloses wherein the transmitting is performed in response to expiration of a timer (i.e. “prohibit timer”) associated with the UE environmental status information (“The method may further include sending the positioning status report message, including the changed positioning status, after checking whether or not the change in the positioning status is present if whether or not the change in the positioning status is present is checked after the expiration of the prohibit timer.” [0017]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Ogawa, to include Jung’s method of reporting a positioning status in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environment status (Jung [0015-0017]).
Velev, Aghili, Fox, Ogawa, and Jung do not specifically teach wherein the UE environmental status information comprises an estimated duration for the mobility level.
In an analogous art, Fong discloses wherein the UE environmental status information (“parameters which indicate the level of UE mobility (e.g. low, medium or high) to which the measurement reporting criteria apply.” [0121] and furthermore “the different measurement reporting criteria may comprise one or more of the group consisting of: a parameter relating to one of a Reference Signal Received Power (RSRP) threshold and a Reference Signal Received Quality (RSRQ) threshold, a filter coefficient value relating to one of a RSRP measurement and an RSRQ measurement, a cell type, a closed subscriber group (CSG) cell type, and an indication of a level of UE mobility.” [0244]) comprises an estimated duration for the mobility level (“In addition, since the coverage area of a CSG/hybrid cell is typically much smaller than that of a macro cell, a high mobility state UE may move across multiple CSG/hybrid cells within a short duration.” [0120]). Since a high mobility level is associated with a short duration, one skilled in the art can also estimate that a low mobility level is therefore associated with a long duration.)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, Ogawa, and Jung, to include Fong’s method for mobility in a wireless network, in order to effectively manage the connection between UE and network based on UE mobility status (Fong [0106]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Fong’s method for mobility in a wireless network into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 71 (New)
Velev, as modified by Aghili, Fox, and Ogawa, previously discloses the method of claim 70,
Ogawa further discloses wherein the transmitting (i.e. “the periodic report from the mobile station to the base station control apparatus”) is performed in response to detecting the change (i.e. the transmitting of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) in the UE environmental status information (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).

Regarding claim 72 (New)
Fox discloses in Fig. 22 an apparatus configured for wireless communication, the apparatus (“terminal 1215”) comprising:
at least one processor (“application 1224”); and
a memory (“store 1236”) coupled to the at least one processor,
wherein the at least one processor is configured:
to determine, by a user equipment (UE), UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the UE (“sensors 1230, 1232, 1234”), wherein the UE environmental status information comprises an estimated duration for a mobility level of the UE;
to generate a control message comprising the UE environmental status information, wherein the control message comprises a radio resource control (RRC) message, the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message, and the NAS message a location area update directed to a network entity of a wireless communication network;
to transmit the control message to a first base station in communication with the UE via a connection with the UE, wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network (“platform 700”), wherein the configuration of the at least one processor to transmit is performed in response to one or more of:
expiration of a timer associated with the UE environmental status information,
connection establishment to register by the UE to the first base station, and
detecting a change in the UE environmental status information; and
to receive, in response to the control message, an instruction for managing the connection, wherein the instruction is based at least in part on the UE environmental status information.
The scope and subject matter of apparatus claim 72 is drawn to the apparatus of using the corresponding method claimed in claim 70. Therefore apparatus claim 72 corresponds to method claim 70 and is rejected for the same reasons of obviousness as used in claim 70 rejection above.

Regarding claim 73 (New)
Velev discloses a method of wireless communication (“a method for performing a handover of a mobile node” [0001]), comprising:
receiving, by a network entity (e.g. eNodeB) of a wireless communication network via a connection of an associated user equipment (UE) (see Fig. 1, “LTE-Uu” link), a control message (i.e. “RRC”) from the associated UE (“In order to send the initial non-access stratum message, the user equipment first establishes a Radio Resource Control (RRC) connection to the eNodeB over the air interface (Uu interface).  During the RRC connection establishment the user equipment and eNodeB get synchronized and establish the Signalling Radio Bearers (SRB) that can be used for the transport of the non-access stratum messages.” [0013] and see also Fig. 5), wherein the control message comprises UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the associated UE (as afore-mentioned in claim 18 discussion), 
wherein the UE environmental status information comprises an estimated duration for a mobility level of the associated UE, wherein the control message comprises a radio resource control (RRC) message (“The control signalling between a mobile node (MN or also referred to as User Equipment UE) and the Radio Access is done by Radio Resource Control (RRC) messages.” [0009]), the control message comprises a non-access stratum (NAS) message encapsulated in the RRC message (“Amongst others, higher layer, i.e. Non Access Stratum (NAS), messages are carried by the RRC messages (e.g. using RRC Direct Information Transfer message) between the user equipment and the eNodeB.  The Non Access Stratum is a functional layer running between the UE and the Core Network (CN) and located above the RRC.” [0011]), 
wherein the receiving is in response to one or more of: connection establishment to register by the associated UE to the network entity (“The transmission of an SMS, when the UE is registered with the SGSN via the GERAN (also called 2G) or via UTRAN (also called 3G) can be performed in two different ways, generally; either in the PS domain (i.e. SMS over Gd interface) or in the CS domain (i.e. SMS over D interface and via the MSC entity).  FIGS. 25-28 illustrate in general the various routes possible for SMS delivery, involving the CS domain and/or PS domain.  The particular case where the UE is registered to the SGSN via GERAN and UTRAN is depicted in FIGS. 27 and 28.” [0063]; [0088]),
Velev does not specifically teach the NAS message comprises a location area update directed to a network entity of a wireless communication network.
In an analogous art, Aghili discloses a UE (i.e. “WTRU 610” in Fig. 6A) using MTC devices to collect UE environmental status information and generate the NAS message (e.g. attach message) comprises a location area update (“As shown in FIG. 6A, the WTRU 610 may send an Attach Complete message after the Attach Accept 604.  If the Offline Small Data Transmissions solutions use the Attach Complete message 606 to carry the MTC data, the MTC device 610 may then add the data to the Attach Complete message 606.  In such a case, the MTC device 610 may not necessarily need to store the network's 620 MTC device capability, since it will be communicated in the Attach Accept message 604 that may be sent just prior to the Attach Complete message 606, as shown in FIG. 6A. Also, NAS Attach/Tracking Area Update (TAU)/Routing Area Update (RAU)/Location Update Accept message(s) may also be modified to inform the MTC device that it may use the Attach/TAU/RAU/temporary mobile subscriber identity (TMSI) Reallocation Complete message(s) to send MTC related data.” [0071]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Aghili’s method for providing a proximity service in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environmental status information.
Velev and Aghili do not specifically teach wherein the UE environmental status information relates to managing the connection with the UE by an associated wireless communication network.
	In an analogous art, Fox discloses wherein the UE environmental status information (The UE environmental status information is generated by a variety of non-RF sensors “The (on-terminal) application may be operable to control the capture of information relating to the area around the terminal, the aforementioned data being derived from this information.  The application may take sensor measurements of its environment local to the terminal.  The information relating to the area around the terminal may be the geographic location of the terminal determined by any suitable means, such as cell triangulation, GPS etc. The information may also be capturing of movement, variation of lighting and/or variation of temperature in the locality of the terminal.  The application may prioritise from which sensor of the terminal data are stored.  The application may prioritise from which sensor data are transmitted to the controller.  The application may differentially optimise the measurements made by each sensor.” [0097]; “temperature sensor” [0098]; “audio sensor” [0099]; “image sensor” [0100]; [0493]) relates to managing the connection (managing UE mobility “Information obtained from the mobile terminals or network measurements  of mobile terminal transmissions allows their location, speed, direction of travel to be ascertained as well determining whether they are indoors/outdoors and predicting future device density” [0484]; managing UE connectivity to access node or gateway “For example, if the destination access node is heavily loaded and is congested, or has a lower capability then the source access node, or the mobile terminal is determined to be very mobile, it may be advantageous to transfer functions to the gateway.  Functions are reallocated from the access node to the gateway by, for example, a Serving Radio Network Subsystem (SRNS) relocation between the RNC function 712 of the access node and the gateway.” [0279]; managing trade-off between quality and bandwidth “The compression techniques/CODECs may range from a relatively low compression technique, which provides high quality voice reproduction but requires a large bandwidth, to a much higher compression technique which provides reduced voice quality and which requires a much lower bandwidth.” [0290]) with the UE (e.g. “element 1414” in Fig. 19) by an associated wireless communication network (i.e. “Core Network” in Fig. 19); 
and transmitting, to the UE in response to the control message (“The on-terminal application 1224 of the terminal 1215 controls the transmission of data from the store 1236 via the radio access network to the platform 700.  The data in this store 1236 is obtained from the sensors 1230, 1232 and 1234 under control of the on-terminal application 1224.” [0560]), an instruction for managing the connection (“Based on the various information provided to the data receiving and forwarding application 1210, the application controls 1210 the operation of the on-terminal application 1224 on the terminal 1215.” [0562]; Fig. 21), wherein the instruction is based at least in part on the UE environmental status information (“The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to prioritise data from particular ones of the sensors 1230, 1232 and 1234.  For example, the data receiving and forwarding application 1210 may request that the on-terminal application 1224 transmits images from the visible light camera 1230 during day light hours and from the infra red camera 1232 during night time (or in other special circumstances).  The frequency with which data sensors is transmitted may be controlled by the application 1212 sending an appropriate control command to the on-terminal application 1224.  The data receiving and forwarding application 1210 may also instruct the on-terminal application 1224 to control how frequently outputs from the sensors 1230, 1232 and 1234 are stored in the store 1236 of the terminal 1215.  The data receiving and forwarding application 1210 may instruct the on-terminal application 1224 to vary the quality and compression of data from the sensors 1230, 1232 and 1234 stored in the store 1236.  As mentioned above, generally the store 1236 may store higher resolution and uncompressed data from the sensors 1230, 1232 and 1234.  This is generally advantageous, even if the on-terminal application 1224 is instructed by the data receiving and forwarding application 1210 to transmit the data in a lower resolution or more compressed form, because, at a later time, it may be determined that such data is significant, and it may then be re-transmitted in a higher resolution, uncompress form for more detailed analysis.” [0567]: Fig. 22).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, to include Fox’s mobile device equipped with non-RF sensors, in order to effectively 
Velev, Aghili, and Fox, do not specifically teach wherein the transmitting is performed in response to expiration of a timer associated with the UE environmental status information.
In an analogous art, Jung discloses wherein the transmitting is performed in response to expiration of a timer (i.e. “prohibit timer”) associated with the UE environmental status information (“The method may further include sending the positioning status report message, including the changed positioning status, after checking whether or not the change in the positioning status is present if whether or not the change in the positioning status is present is checked after the expiration of the prohibit timer.” [0017]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili and Fox, to include Jung’s method of reporting a positioning status in a wireless communication system, in order to effectively manage the connection between UE and network based on UE environment status (Jung [0015-0017]).
Velev, Aghili, Fox, and Jung, do not specifically teach wherein the receiving is in response to an update to the UE environmental status information by the associated UE.
In an analogous art, Ogawa discloses wherein the receiving by a network entity (i.e. “the periodic report from the mobile station to the base station control apparatus” is in response to an update (i.e. the receiving of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) to the UE environmental status information by the associated UE (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Velev’s short message transmission and handover procedures, as modified by Aghili, Fox, and Jung to include Ogawa’s method of performing handover control of a wireless mobile device, in order to effectively manage the connection between UE and network based on UE mobility status (Ogawa [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ogawa’s method of performing handover control of a wireless mobile device into Velev’s short message transmission and handover procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 74 (New)
Velev, as modified by Aghili, Fox, Jung, and Ogawa, previously discloses the method of claim 73, 
Ogawa further discloses wherein receiving the control message is in response to the update (i.e. the receiving of the report is triggered by the changes in “according to the reported reception quality level, the period, and the deterioration speed”) to the UE environmental status information by the associated UE (“a periodical report executing step of executing the periodic report from the mobile station to the base station control apparatus according to the instruction from the base station control apparatus; a level estimating step of, according to the reported reception quality level, the period, and the deterioration speed, estimating the level of the reception quality that will come after the passage of a relevant one period of the periods;” [0031] and furthermore “by receiving the instruction from the base station (or the base station control apparatus) that is made as that response, to execute handover processing (namely the wireless-channel switching process followed by the change of the base station).  As this reporting means for reporting the reception quality (i.e. detecting the change in the UE environmental status information), there are a method of reporting when the level thereof has exceeded an upper limit threshold value or fallen below a lower limit threshold value that the base station control apparatus side designates beforehand and a method of reporting at time intervals that the base station (or the base station control apparatus) designates beforehand.” [0005]).
.
Regarding claim 75 (New)
Fox discloses in Fig. 22 an apparatus configured for wireless communication, the apparatus (“terminal 1215”) comprising:
at least one processor (“application 1224”); and
a memory (“store 1236”) coupled to the at least one processor,
wherein the at least one processor is configured:
to receive, by a network entity of a wireless communication network via a connection of an associated user equipment (UE), a control message from the associated UE,
wherein the control message comprises UE environmental status information based on input from at least one non-radio frequency (RF) sensor located in the associated UE, wherein the UE environmental status information comprises an estimated duration for a mobility level of the associated UE, wherein the control message comprises a radio resource control (RRC) message, the control message comprises a non-access stratum (NAS) message encapsulated in the RRC
message, and the NAS message comprises a location area update directed to a network entity of a wireless communication network (“platform 700”), wherein the configuration of the at least one processor to receive is in response to one or more of:
expiration of a timer associated with the UE environmental status information,
connection establishment to register by the associated UE to the network entity, and
an update to the UE environmental status information by the associated UE,
to manage the connection of the associated UE with the wireless communication network based at least in part on the UE environmental status information; and
to transmit, to the UE in response to the control message, an instruction for managing the connection, wherein the instruction is based at least in part on the UE environmental status information.
The scope and subject matter of apparatus claim 75 is drawn to the apparatus of using the corresponding method claimed in claim 73. Therefore apparatus claim 75 corresponds to method claim 73 and is rejected for the same reasons of obviousness as used in claim 73 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAE Y LEE/Primary Examiner, Art Unit 2466